--------------------------------------------------------------------------------

                                                                                        Exhibit
10.2
 
 
 
 


AMENDED AND RESTATED ESCROW AGREEMENT


THIS AMENDED AND RESTATED ESCROW AGREEMENT (the “Agreement”), is entered into
and effective as of December 29, 2006 by and among New World Brands, Inc., a
Delaware corporation (the “Company”), P&S Spirit, LLC, a Nevada limited
liability company (the “Purchaser”) and Kramer Levin Naftalis & Frankel LLP,
with an address at 1177 Avenue of the Americas, New York, NY 10036 (the “Escrow
Agent”). Capitalized terms used but not defined herein shall have the meanings
set forth in the Subscription Agreement (as defined below).


RECITALS
 
The Company is a party to that certain Amended and Restated Stock Subscription
Agreement of even date herewith (the “Subscription Agreement”), a copy of which
is attached hereto as Annex A, pursuant to which the Company has agreed to issue
and sell to the Purchaser, and the Purchaser has agreed to purchase (i)
11.160454 shares (the “Tranche A Shares”) of Series A Convertible Preferred
Stock, par value $0.01 per share (the “Series A Preferred Stock”) on the date
hereof, (ii) upon the satisfaction of certain conditions set forth in the
Subscription Agreement, an additional 3.720151 shares of Series A Preferred
Stock (the “Tranche B-1 Shares”) convertible into shares (the “Tranche B-1
Common Shares”) of common stock, par value $0.01 per share, of the Company (the
“Common Stock”), at the Tranche B-1 Closing, and (iii) upon the satisfaction of
certain conditions set forth in the Subscription Agreement, an additional
3.720151 shares of Series A Preferred Stock (the “Tranche B-2 Shares”,
convertible into shares of Common Stock, (the “Tranche B-2 Common Shares”), and,
together with the Tranche B-1 Shares and, to the extent issued hereunder, the
Tranche B-1 Common Shares and/or the Tranche B-2 Common Shares, the “Escrow
Shares”) at the Tranche B-2 Closing. The Tranche B-1 Closing and Tranche B-2
Closing are each referred to herein as a “Closing”.
 
In connection with the execution and delivery of the Stock Subscription
Agreement dated as of December 29, 2009, which agreement is being amended and
restated in its entirety by the Subscription Agreement referenced in the
preceding Recital, the parties entered into an Escrow Agreement dated December
29, 2006 (the “Original Escrow Agreement”). In connection with the execution and
delivery of the Subscription Agreement and the consummation of the transactions
contemplated thereby, the parties now desire to amend and restate the Original
Escrow Agreement in its entirety, as provided herein.
 
The Company and the Purchaser desire that the Escrow Agent hold the Escrow
Shares as required by the Subscription Agreement in escrow until each Closing
has occurred, or the Escrow Agent has received notice that a Closing will not
occur, and the Escrow Agent has received a copy of the signed written
instructions from the Company and the Purchaser (the “Release Notice”).
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 

 
1

--------------------------------------------------------------------------------

 

 
ARTICLE 1
TERMS OF THE ESCROW
 
1.1. Designation of Escrow Agent. The Escrow Agent is hereby appointed escrow
agent to hold and dispose of the Escrow Shares provided for herein, in
accordance with the terms and conditions set forth in this Agreement, and the
Escrow Agent accepts such designation and agrees to hold and dispose of such
Escrow Shares in accordance with the provisions of this Agreement.
Contemporaneously with the execution of this Agreement, the Company has
deposited with the Escrow Agent a stock certificate representing the Tranche B-1
Shares and a stock certificate representing the Tranche B-2 Shares, together
with an undated, signed assignment in blank for each certificate deposited. The
Escrow Agent hereby acknowledges receipt of the Escrow Shares.
 
1.2. Automatic Conversion of Series A Preferred Stock. In the event, prior to
the Tranche B-1 Closing or the Tranche B-2 Closing, the Company files a
certificate of amendment to its certificate of incorporation and as a result
thereof, the Series A Preferred Stock is automatically converted into shares of
Common Stock of the Company (the “Conversion Event”): (a) the Company, if the
Conversion Event occurs before the Tranche B-1 Closing, shall cause to be
delivered to the Escrow Agent stock certificates representing the Tranche B-1
Common Shares and the Tranche B-2 Common Shares, and the Escrow Agent shall,
upon receipt thereof, return to the Company the stock certificates representing
the Tranche B-1 Shares and the Tranche B-2 Shares, which certificates will be
cancelled by the Company upon receipt; and (b) the Company, if the Conversion
Event occurs before the Tranche B-2 Closing, shall cause to be delivered to the
Escrow Agent a stock certificate representing the Tranche B-2 Common Shares, and
the Escrow Agent shall, upon receipt thereof, return to the Company the stock
certificate representing the Tranche B-2 Shares, which certificate will be
cancelled by the Company upon receipt.
 
1.3. Disbursement Procedures.
 
(a) Tranche B-1 Closing. In the event of the Tranche B-1 Closing Condition and
the other conditions required to consummate the purchase and sale of the Tranche
B-1 Shares at the Tranche B-1 Closing have been satisfied and upon receipt by
the Company of the Tranche B-1 Purchase Price, the Company shall deliver to the
Escrow Agent (with a copy to the Purchaser), a written notice (a “Release
Notice”), instructing the Escrow Agent to release the certificate representing
the Tranche B-1 Shares, or the Tranche B-1 Common Shares, if applicable, to the
Purchaser.
 
(b) Tranche B-2 Closing. In the event of the Tranche B-2 Closing Condition and
the other conditions required to consummate the purchase and sale of the Tranche
B-2 Shares at the Tranche B-2 Closing have been satisfied and upon receipt by
the Company of the Tranche B-2 Purchase Price, the Company shall deliver to the
Escrow Agent (with a copy to the Purchaser), a Release Notice instructing the
Escrow Agent to release the certificate representing the Tranche B-2 Shares, or
the Tranche B-2 Common Shares, if applicable, to the Purchaser; provided that in
the event the Tranche B-1 Closing Condition was not achieved but the Tranche B-2
Closing Condition and the other conditions required to consummate the purchase
and sale of the Tranche B-2 Shares at the Tranche B-2 Closing have been
satisfied and upon receipt by the
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Company of the Aggregate Tranche B Purchase Price, the Company shall deliver to
the Escrow Agent (with a copy to the Purchaser), a Release Notice instructing
the Escrow Agent to release the certificates representing the Tranche B-1 Shares
and the Tranche B-2 Shares, or the Aggregate Tranche B Common Shares, if
applicable, to the Purchaser.
 
(c) Termination Date. If the Tranche B-1 Closing and/or the Tranche B-2 Closing
have not occurred, or if the purchase option pursuant to Section 1(e) of the
Subscription Agreement has not been exercised, at the time(s) and manner
required by the Subscription Agreement, except to the extent (and for the period
of time) delayed by a breach thereof by the Company, the Escrow Agent shall
return to the Company for cancellation any and all Escrow Shares then held by
the Escrow Agent. Upon distribution of all the Escrow Shares pursuant to this
Section 1.3, this Agreement and the escrow created hereunder shall terminate.
 
1.4. General Terms and Standards Regarding the Escrow Agent.    Notwithstanding
any terms of this Agreement to the contrary, each term of this Agreement,
including without limitation each of the stated duties and responsibilities of
the Escrow Agent set forth herein, shall be subject to the following terms and
conditions:
 
(a) The duties, responsibilities and obligations of the Escrow Agent shall be
limited to those expressly set forth in this Agreement (and the duty to exercise
reasonable care in the physical safekeeping of the Escrow Shares held in escrow
hereunder), and no implied duties, responsibilities or obligations shall be read
into this Agreement against the Escrow Agent.
 
(b) The Escrow Agent shall not be subject to, bound by, charged with notice of
or be required to comply with or interpret any agreement or document (including
without limitation the Subscription Agreement) between or among the interested
parties (whether or not reference to any such other agreement or documents is
expressed herein) other than this Agreement.
 
(c) The Escrow Agent shall in no instance be under any duty to give the Escrow
Shares held by it hereunder any greater degree of care than it gives its own
similar property.
 
(d) The Escrow Agent may rely upon, and shall be protected in acting or
refraining from acting upon, any written notice, instruction, statement,
request, waiver, order, judgment, certification, consent, receipt or other paper
or document furnished to it (not only as to genuineness, but also as to its due
execution and validity, the genuineness of signatures appearing thereon and as
to the truth and accuracy of any information therein contained), which it in
good faith believes to be genuine and signed or presented by the proper person.
 
(e) Neither the Escrow Agent nor any of its partners, managers, directors,
officers or employees, or any of its or their respective affiliates, shall be
liable to anyone for any error of judgment, or for any act done or step taken or
omitted to be taken by it or any of its directors, officers or employees, or for
any mistake of fact or law, or for anything which it, or any of its directors,
officers or employees, may do or refrain from doing in connection with or in the
administration of this Agreement, unless and except to the extent the same
constitutes gross negligence or willful misconduct on the part of the Escrow
Agent.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(f) The Escrow Agent shall not be deemed to have notice of any fact, claim or
demand with respect hereto unless actually known by an officer charged with
responsibility for administering this Agreement or unless in writing received by
the Escrow Agent and making specific reference to this Agreement.
 
(g) No provision of this Agreement shall require the Escrow Agent to expend or
risk its own funds, or to take any legal or other action hereunder which might
in its judgment involve it in, or require it to incur in connection with the
performance of its duties hereunder, any expense or any financial liability
unless it shall be furnished with indemnification acceptable to it.
 
(h) Nothing in this Agreement shall obligate the Escrow Agent to qualify to do
business or act in any jurisdiction in which it is not presently qualified to do
business, or be deemed to impose upon the Escrow Agent the duties of a trustee.
The duties of the Escrow Agent under this Agreement are strictly ministerial in
nature.
 
(i) In no event shall the Escrow Agent have any liability for any failure or
inability of any of the interested parties to perform or observe his or its
duties under the Agreement, or by reason of a breach of this Agreement by either
of the interested parties. In no event shall the Escrow Agent be obligated to
take any action against any of the interested parties to compel performance
hereunder.
 
(j) The Escrow Agent shall in no instance be obligated to commence, prosecute or
defend any legal proceedings in connection herewith. The Escrow Agent shall be
authorized and entitled, however, in any instance to commence, prosecute or
defend any legal proceedings in connection herewith, including without
limitation any proceeding it may deem necessary to resolve any matter or
dispute, to obtain a necessary declaration of rights, or to appoint a successor
upon resignation.
 
(k) Whenever the terms hereof call for any notice or other action on a day which
is not a business day, such action may be taken, or such notice given, as the
case may be, on the next succeeding business day. As used herein, “business day”
shall mean any day other than a Saturday or Sunday, or any other day on which
the Escrow Agent is closed for business.
 
(l) In the event of any ambiguity or uncertainty under this Agreement, or in any
notice, instruction, or other communication received by the Escrow Agent
hereunder, the Escrow Agent may, in its reasonable discretion, refrain from
taking action, and may retain the Escrow Shares, until and unless it receives
written instruction signed by all interested parties, or a decision by a court
of competent jurisdiction which eliminates such uncertainty or ambiguity.
 
(m) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial
administrative process which in any way relates to or affects the Escrow Shares
(including but not limited to orders of attachment or garnishment or other forms
of levies or injunctions or stays relating to the Escrow Shares), the Escrow
Agent is authorized to comply therewith in any manner as it or its legal counsel
reasonably deems appropriate; and if the Escrow Agent complies with any such
judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
process, the Escrow Agent shall not be liable to any of the parties hereto or to
any other person or entity notwithstanding that though such order, judgment,
decree, writ or process may be subsequently modified, annulled, set aside,
vacated, found to have been without proper jurisdiction, or otherwise determined
to have been without legal force or effect.
 
(n) The Escrow Agent shall have no liability for the actions or omissions of the
Escrow Agent or any transfer agent, book-entry depository, nominee,
correspondent, subagent or subcustodian, except to the extent that such action
or omission of any transfer agent, book-entry depository, nominee,
correspondent, subagent or subcustodian was caused by the Escrow Agent’s own
gross negligence, bad faith or willful misconduct.
 
(o) The parties understand that the Escrow Shares are not subject to an
effective registration statement at the time of this Agreement, and that the
Escrow Agent shall not be responsible for fluctuations in the market in
connection with any transfer of the shares
 
ARTICLE 2
MISCELLANEOUS
 
2.1. Voting of Escrow Shares and Other Rights.    All voting rights with respect
to Escrow Shares, until returned to the Company pursuant to this Agreement,
shall be exercised by the Escrow Agent solely upon the instruction of the
Purchaser, and the Escrow Agent shall from time to time execute and deliver
proxies, consents or other documents as instructed by the Company and as
necessary to enable the Company to exercise such rights. In the absence of any
instructions from the Company with respect to the voting of the Escrow Shares,
the Escrow Agent shall not vote any of the Escrow Shares.
 
2.2. Successor Escrow Agent. In the event the Escrow Agent becomes unavailable
or unwilling to continue in its capacity herewith, the Escrow Agent may resign
and be discharged from its duties or obligations hereunder by delivering a
resignation to the parties, not less than 10 days prior to the date when such
resignation shall take effect. The Company may appoint a successor Escrow Agent
with the consent of the Purchaser, which shall not be unreasonably withheld,
delayed or conditioned. If, within such notice period, the Company provides to
the Escrow Agent written instructions with respect to the appointment of a
successor Escrow Agent and directions for the transfer of any Escrow Shares then
held by the Escrow Agent to such successor, the Escrow Agent shall act in
accordance with such instructions and promptly transfer such Escrow Shares to
such designated successor. If no successor is so appointed, the Escrow Agent may
apply to a court of competent jurisdiction for such appointment.
 
2.3. Waivers. No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 

 
5

--------------------------------------------------------------------------------

 

2.4. Notice. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
on the first business day following the date of transmittal of services via
telecopy to the party to whom notice is to be given, or on the fifth day after
mailing if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid, or by an internationally
recognized courier service, and properly addressed as follows (or at such other
address for a party as shall be specified by like notice:
 

 
To the Company:
New World Brands, Inc.

   
340 West 5th Avenue

   
Eugene, OR 97401

   
Attn: Ian T. Richardson

   
Fax: (541) 683-4009

 

   
With a copy to:

 

   
Kramer Levin Naftalis & Frankel LLP

   
1177 Avenue of the Americas

   
New York, NY 10036

   
Attn: Scott S. Rosenblum, Esq.

   
Fax: (212) 715-8000

 

 
To the Purchaser:
P&S Spirit, LLC

   
2019 SW 20th Street, Suite 108

   
Ft. Lauderdale, FL 33315

   
Attn: Dr. Selvin Passen

Fax: (410) 327-9656 
 

   
With a copy to:

 

   
Adelberg, Rudow, Dorf & Hendler, LLC 

   
7 Saint Paul Street, Suite 600

    Baltimore, Maryland 21202  

   
Attn: David B. Rudow, P.A.
Fax: (410) 539-5834 

        

 
To the Escrow Agent:
Kramer Levin Naftalis & Frankel LLP

   
1177 Avenue of the Americas

   
New York, NY 10036

   
Attn: Scott S. Rosenblum, Esq.

   
Fax: (212) 715-8000

 

 
6

--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, any party may give any notice,
request, demand, claim or other communication hereunder by personal delivery or
telecopy, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the party for whom it is intended. Any party may change the address to which
notices, requests, demands, claims and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.
Copies of any notice, request, demand, claim or other communication hereunder by
personal delivery or telecopy given to the Escrow Agent by either party, shall
be delivered to the other party as soon thereafter as practicable.
 
2.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the permitted successors and permitted assigns of the parties
hereto.
 
2.6 Entire Agreement. Except for the provisions of the Subscription Agreement
referenced herein, this Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof, including, without
limitation, the Original Agreement.
 
2.7 Amendments. This Agreement may be amended only with the written consent of
each party hereto.
 
2.8 Construction. Whenever required by the context of this Agreement, the
singular shall include the plural and masculine shall include the feminine. This
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Agreement.
 
2.9 Governing Law. The parties hereto expressly agree that this Agreement, and
any disputes arising hereunder, shall be governed by, interpreted under and
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. Any action to
enforce, arising out of, or relating in any way to, any provisions of this
Agreement shall only be brought in a state or Federal court sitting in New York
City, Borough of Manhattan.
 
2.10 Fees and Expenses. The Company and the Purchaser shall equally be
responsible for any reasonable fees and expenses incurred by the Escrow Agent in
connection with performing its duties pursuant to this Agreement.2.11 Indemnity.
The Company and the Purchaser agree, jointly and severally, to indemnify and
hold harmless the Escrow Agent and its partners, employees, agents and
representatives, and its and their respective affiliates, from and against any
and all losses, claims, liabilities, costs or expenses (including attorney’s
fees) in any way arising from or relating to (i) the execution or performance of
the Escrow Agent of its duties hereunder other than any such loss, claim,
liability, cost or expense to the extent the same shall have been determined by
final, unappealable judgment of a court of competent jurisdiction to have
resulted directly as a result of the gross negligence or willful misconduct of
the Escrow Agent; or (ii) the Escrow Agent’s following any joint instructions or
other directions from both Purchaser and the Company, or any notice given
pursuant to Section 1.3, any other party hereunder, to the extent so permitted
hereunder. The parties hereto acknowledge that the
 
 
 
7

--------------------------------------------------------------------------------

 
 
foregoing indemnities shall survive the resignation or removal of the Escrow
Agent or the termination of this Agreement. The parties hereby grant the Escrow
Agent a lien on, right of set-off against and security interest in the Escrow
Shares for the payment of any claim for indemnification, compensation, expenses
and amounts due hereunder, which remedy shall not be exclusive of any other
remedy available to the Escrow Agent, whether at law, in equity or otherwise.
 
2.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.
 
2.13 Conflicts. The parties acknowledge and consent that the Escrow Agent has
acted as counsel to the Company in connection with this Agreement, the
Subscription Agreement and other matters, and that in the event of any dispute
with respect to this Agreement, the Escrow Agent shall be entitled to continue
to act as counsel to the Company including, without limitation, with respect to
any dispute arising under or related to the Subscription Agreement or this
Agreement or any of the transactions contemplated thereby or hereby or under any
of the instruments or agreements executed or delivered in connection therewith
or herewith, regardless of any conflicts which this may present with respect to
its acting as the Escrow Agent.
 
[SIGNATURE PAGE FOLLOWS]
 


 
 

 
 

 
8

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE TO ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.
 


 
NEW WORLD BRANDS, INC.
 


By: /s/ M. David Kamrat                             
Name: M. David Kamrat
Title: CEO




KRAMER LEVIN NAFTALIS & FRANKEL LLP, solely in its capacity as Escrow Agent
 


By:______________________________     
Name:____________________________     
Title:_____________________________     




P&S SPIRIT, LLC
 


By: /s/ Selvin Passen, M.D.                              
Name: Selvin Passen, M.D.
Title: Manager




 
 
 
 
 
9
 
 
 
 
 